— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 14, 2001, convicting him of robbery in third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.